  Case 18-19054-JNP           Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19                    Desc Main
                                         Document     Page 1 of 17
    


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

ARCHER & GREINER, P.C.
Gerard DiConza, Esq. (admitted pro hac vice)
Jerrold S. Kulback, Esq.
Lance A. Schildkraut, Esq.
630 Third Avenue
New York, NY 10017
Telephone: (212) 682-4940
Email: gdiconza@archerlaw.com
        jkulback@archerlaw.com
        lschildkraut@archerlaw.com
Counsel to CohnReznick Capital Markets Securities, LLC

In Re:                                                                Case No.: 18-19054 (JNP)

Garces Restaurant Group, Inc., d/b/a Garces Group, et al.,1           (Jointly Administered)

         Debtors.                                                     Chapter: 11

                                                                      Hon. Jerrold N. Poslusny Jr.

                                                                      Hearing Date and Time:
                                                                      December 20, 2018 at 2:00 p.m.

                                                                      Objection Deadline:
                                                                      December 13, 2018



                     NOTICE OF APPLICATION OF COHNREZNICK CAPITAL
                    MARKET SECURITIES LLC FOR INDEMNIFICATION
                         AND REIMBURSEMENT OF ITS COSTS

            PLEASE TAKE NOTICE that on December 20, 2018 at 2:00 p.m., or as soon

   thereafter as this matter may be heard, CohnReznick Capital Markets Securities, LLC (“CRC”),

   by and through its undersigned counsel, Archer & Greiner, P.C., hereby moves before the

   1
     The Debtors in these cases and the last four digits of their employee identification numbers are: GRGAC1, LLC
   d/b/a Amada (7047); GRGAC2, LLC d/b/a Village Whiskey (7079); GRGAC3, LLC d/b/a Distrito Cantina (7109);
   GRGAC4, LLC (0542); Garces Restaurant Group, Inc. d/b/a Garces Group (0697); Latin Valley 2130, LLC; La
   Casa Culinary, LLC d/b/a Amada Restaurant (4127); Garces Catering 300, LLC d/b/a Garces Catering (3791); Latin
   Quarter Concepts, LLC d/b/a Tinto d/b/a Village Whiskey (0067); UrbanFarm, LLC d/b/a JG Domestic (3014);
   GR300, LLC d/b/a Volver (0347); GRG2401, LLC (7222); GRGChubb1, LLC (8350); GRGKC1, LLC;
   GRGWildwood, LLC (9683); and GRGNY2, LLC (0475); GRGDC2, LLC d/b/a Latin Market (8878);
   GRGBookies, LLC (4779); and GRGAC5,LLC (9937).

                                                         1
    
Case 18-19054-JNP         Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19      Desc Main
                                     Document     Page 2 of 17
  


 Honorable Jerrold N. Poslusny, Jr., United States Bankruptcy Judge, at the United States

 Bankruptcy Court, Mitchell H. Cohen U.S. Courthouse, 400 Cooper Street, 4th Floor,

 Camden, N.J. 08101, Courtroom 4C for entry of an Order approving the application (the

 “Application”) of CRC for indemnification and authorizing the Debtors to immediately pay

 and reimburse CRC up to $25,000 for the fees and costs of defending its Fee Application and

 granting such other relief as is just and proper.

        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, shall

 be presented pursuant to the Order Establishing Case Management and Administrative

 Procedures [Docket No. 54] ("Case Management Order").

        PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and

 served, the Application shall be decided on the papers in accordance with D.N.J. LBR 9013-

 3(d), and the relief requested may be granted without further notice or hearing.

        PLEASE TAKE FURTHER NOTICE that the undersigned requests oral argument on

 the return date of the Application if objections are timely filed.




                                                     2
  
Case 18-19054-JNP     Doc 520    Filed 11/29/18 Entered 11/29/18 18:04:19      Desc Main
                                Document     Page 3 of 17
  


 Dated: November 29, 2018                      Respectfully submitted,

                                               ARCHER & GREINER, P.C.


                                               By: /s/ Jerrold S. Kulback
                                                       Gerard DiConza, Esq.
                                                        (admitted pro hac vice)
                                               Jerrold S. Kulback, Esq.
                                               Lance A. Schildkraut, Esq.
                                               630 Third Avenue
                                               New York, NY 10017
                                               Telephone: (212) 682-4940
                                               Email: gdiconza@archerlaw.com
                                                       jkulback@archerlaw.com
                                                       lschildkraut@archerlaw.com

                                               Counsel to CohnReznick Capital Markets
                                               Securities, LLC
 215572134v1




                                           3
  
 Case
      18-19054-JNP                               Doc 520          Filed 11/29/18 Entered 11/29/18 18:04:19          Desc Main
                                                                 Document     Page 4 of 17


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

ARCHER & GREINER, P.C.
Gerard DiConza, Esq. (admitted pro hac vice)
Jerrold S. Kulback, Esq.
Lance A. Schildkraut, Esq.
630 Third Avenue
New York, NY 10017
Telephone: (212) 682-4940
Email: gdiconza@archerlaw.com
              jkulback@archerlaw.com
              lschildkraut@archerlaw.com
Counsel to CohnReznick Capital Markets Securities,
LLC
            `
In Re:                                                                               Case No.: 18-19054 (JNP)

Garces Restaurant Group, Inc., d/b/a Garces Group, et al.,1                          (Jointly Administered)

            Debtors.                                                                 Chapter: 11

                                                                                     Hon. Jerrold N. Poslusny Jr.




                                    APPLICATION OF COHNREZNICK CAPITAL
                                  MARKET SECURITIES LLC FOR INDEMNIFICATION
                                      AND REIMBURSEMENT OF ITS COSTS

  TO THE HONORABLE JERROLD N. POSLUSNY JR.,
  UNITED STATES BANKRUPTCY JUDGE:

                CohnReznick Capital Market Securities, LLC (“CRC”), by its undersigned counsel,

  submits this Application for indemnification and reimbursement of its costs incurred in connection

  with defending its claims and rights to payment of fees and expenses, and in support of this

                                                              
  1
    The Debtors in these cases and the last four digits of their employee identification numbers are: GRGAC1, LLC
  d/b/a Amada (7047); GRGAC2, LLC d/b/a Village Whiskey (7079); GRGAC3, LLC d/b/a Distrito Cantina (7109);
  GRGAC4, LLC (0542); Garces Restaurant Group, Inc. d/b/a Garces Group (0697); Latin Valley 2130, LLC; La Casa
  Culinary, LLC d/b/a Amada Restaurant (4127); Garces Catering 300, LLC d/b/a Garces Catering (3791); Latin Quarter
  Concepts, LLC d/b/a Tinto d/b/a Village Whiskey (0067); UrbanFarm, LLC d/b/a JG Domestic (3014); GR300, LLC
  d/b/a Volver (0347); GRG2401, LLC (7222); GRGChubb1, LLC (8350); GRGKC1, LLC; GRGWildwood, LLC
  (9683); and GRGNY2, LLC (0475); GRGDC2, LLC d/b/a Latin Market (8878); GRGBookies, LLC (4779); and
  GRGAC5,LLC (9937).


   
Case
     18-19054-JNP         Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19           Desc Main
                                     Document     Page 5 of 17


 Application, respectfully states that:

                                           Introduction

        1.      By Order dated June 11, 2018 [Dkt No. 293] (the “Retention Order”), this Court

 approved the retention of CRC as the Debtor’s exclusive investment banker to, among other things,

 “assist with strategic investment banking services in connection with the marketing and sale

 process of substantially all of its assets as a going concern.” (See Debtors’ Application to Retain

 CRC [Dkt. No. 83] ¶ 3.)

        2.      Paragraph 2 of the Retention Order provides that CRC’s engagement is approved,

 pursuant to sections 327 and 328(a) of the Bankruptcy Code. (Retention Order ¶ 2.) Pursuant to

 paragraph 3 of the Retention Order, to get paid its fee, CRC was required to file fee applications

 in accordance with sections 330 and 331 of the Bankruptcy Code. (Id. ¶ 3.) Paragraph 3 makes

 clear, however, that any fee application filed by CRC “shall be subject to review only pursuant to

 the standards set forth in section 328(a) …, and shall not be subject to any other standard of

 review set forth in section 330 ….” (Id.) (emphasis added).

        3.      Paragraph 4 gives the U.S. Trustee, the Official Committee of Unsecured Creditors

 (the “Committee”) and M&T Bank the right to object to CRC’s fees based on “the reasonableness

 standard provided in section 330 of the Bankruptcy Code consistent with other investment

 banking fees earned during an expedited §363 marketing process.” (Id. ¶ 4) (emphasis added).

        4.      After consummation of the Debtors’ sale, CRC filed its First and Final Fee

 Application dated August 7, 2018 [Dkt. No. 420] (the “Fee Application”). CRC’s approved

 Engagement Agreement provides that CRC is entitled to its fee upon the sale of the assets. (See

 CRC Engagement Agreement Dkt. No. 83-2 ¶ 2(c) (authorizing fee upon sale of Debtors’ assets)).

 Pursuant to the terms of its engagement, as approved by the Retention Order, CRC sought approval


                                                 2
  
Case
     18-19054-JNP        Doc 520    Filed 11/29/18 Entered 11/29/18 18:04:19             Desc Main
                                   Document     Page 6 of 17


 of its voluntarily reduced fee in the amount of $318,006 and expenses of $7,500. The $318,006 in

 fees includes a $50,000 pre-petition retainer previously paid to CRC.

        5.      Objections to the Fee Application were filed by the Committee [Dkt. Nos. 448 &

 457], the U.S. Trustee [Dkt. No. 450] and M&T Bank [Dkt. No. 437]. The Objections did not seek

 to reduce the CRC fee based on the section 328(a) improvidence standard and did not argue that

 the fee was inconsistent with similar contingent fees charged by investment bankers in similar

 matters. Instead, the objecting parties sought to reduce the CRC fee based on the factors set forth

 in section 330, including time spent, rates and whether CRC conferred a benefit on the estates. As

 a result, CRC was required to retain the undersigned counsel (“Archer”) to address the Objections.

        6.      Upon its engagement in September 2018, Archer was required to immediately

 consult with CRC and Debtors’ counsel and review the pleadings filed as well as other documents

 pertaining to the Fee Application. In addition to addressing the Objections, Archer worked with

 CRC in addressing the discovery demands made by the Committee. After preparing and filing a

 reply to the Objections, Archer professionals prepared for the hearing to consider the Fee

 Application. In that connection, Archer met with and prepared Jeffrey R. Manning of CRC for his

 testimony provided at the hearing. On November 1, 2018, the undersigned counsel appeared and

 argued in support of the Fee Application. As set forth in CRC’s reply papers, and as was argued

 at the November 1 hearing, CRC was engaged pursuant to section 328(a) of the Bankruptcy Code

 and the section 330 objections should be limited to whether CRC’s fee was consistent with

 contingent investment banking fees under similar situations. Time, rates and benefit factors under

 section 330 were not relevant to the analysis. After several hours of testimony, the only evidence

 introduced supported CRC’s argument that its fee was consistent with contingent investment




                                                 3
  
Case
     18-19054-JNP                               Doc 520          Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                                                                Document     Page 7 of 17


 banking fees charged in similar matters.2 After the hearing, the Court took the matter under

 advisement and CRC awaits the Court’s decision.

               7.             Through the end of October 2018, Archer’s fees and expenses for services rendered

 in connection with CRC defending its Fee Application are $14,028. A redacted copy of Archer’s

 invoice for services through the end of October 2018 is annexed hereto as Exhibit A. Archer

 estimates additional fees and expenses of approximately $7,500 for additional services rendered

 on CRC’s behalf in connection with the Fee Application.3

                                                                    Relief Requested

               8.             Paragraph 10(c) of the Retention Order provides, in pertinent part, that if CRC

 believes it is entitled to indemnification or reimbursement of its costs, it must file an application

 seeking such payment. By this Application, CRC seeks reimbursement of Archer’s fees and

 expenses billed and to be billed for services rendered in connection with seeking approval of the

 Fee Application.

               9.             The Retention Order approved the indemnification provisions set forth in CRC’s

 Engagement Agreement. Pursuant to those provisions, CRC is entitled to indemnification from

 the Debtors’ estates as a result of and in connection with “claims, direct damages, losses and actual

 out-of-pocket reasonable expenses,  including court costs and reasonable attorneys’ fees ….”

 (CRC Engagement Agreement, Dkt. No. 83-2 ¶ 8.)

               10.            As a result of the Objections, CRC has incurred, and continues to incur, damages

 and losses, including attorneys’ fees, in prosecuting and defending its Fee Application. CRC is

 entitled to reimbursement of those fees and expenses from the Debtors’ estates.


                                                             
 2
   The evidence also supported awarding CRC’s fee in full even if all the section 330 factors were considered.
 3
   Upon preparation and submission of additional invoices by Archer to CRC, redacted copies of those invoices will
 be filed on the Court docket.

                                                                           4
  
Case
     18-19054-JNP                               Doc 520          Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                                                                Document     Page 8 of 17


                                                                       Argument

               11.            Notwithstanding the ASARCO decision by the Supreme Court (see Baker Botts v.

 ASARCO LLC, 135 S. Ct. 2158 (2015) (holding that lawyers seeking payment under section 330

 of the Bankruptcy Code may not recover fees for defending their fee applications)), CRC is entitled

 to indemnification and payment of attorneys’ fees and costs incurred in defending its Fee

 Application as its retention was approved under section 328(a) of the Bankruptcy Code. See In re

 Hungry Horse, LLC, 574 B.R. 740, 747–48 (Bankr. D.N.M. 2017) (“The Court concludes that the

 contract exception to the American Rule remains viable in bankruptcy cases. In the Court's view,

 a properly drafted fee defense provision could be a “reasonable term” under § 328(a), violating

 neither the letter nor spirit of ASARCO.”); In re Nortel Networks Inc., No. 09-10138(KG), 2017

 WL 932947, at *9 (Bankr. D. Del. Mar. 8, 2017) (approving a fee indemnification dispute

 protection clause in a contract).

               12.            Pursuant to paragraph 8 indemnification provisions to the Engagement Agreement,

 CRC is entitled to reimbursement from the Debtors’ estates for its reasonable out-of-pocket

 expenses, including reasonable attorneys’ fees incurred in prosecuting and defending its Fee

 Application. CRC has incurred costs and attorneys’ fees in the approximate amount of $14,000

 and continues to incur fees and expenses in addressing the Objections. As of this date and

 assuming no further litigation or appeals, CRC anticipates incurring attorneys’ fees between

 $20,000 and $25,000 in connection with defending its Fee Application. CRC requests approval of

 its claim for such fees and costs and authorization for the Debtors to reimburse CRC up to

 $25,000.4

               WHEREFORE, for the reasons set forth herein, CRC respectfully requests entry of an order

                                                             
 4
  CRC reserves the right to seek reimbursement of additional fees incurred in connection with pursuing its Fee
 Application.

                                                                           5
  
Case
     18-19054-JNP       Doc 520    Filed 11/29/18 Entered 11/29/18 18:04:19             Desc Main
                                  Document     Page 9 of 17


 approving its indemnification claim and authorizing the Debtor to immediately pay and reimburse

 CRC for the fees and costs of defending its Fee Application and granting such other relief as is

 just and proper.

 Dated: November 29, 2018

                                             ARCHER & GREINER, P.C.


                                     By:     /s/ Jerrold S. Kulback
                                             Gerard DiConza, Esq. (admitted pro hac vice)
                                             Jerrold S. Kulback, Esq.
                                             Lance A. Schildkraut, Esq.
                                             630 Third Avenue
                                             New York, NY 10017
                                             Telephone: (212) 682-4940
                                             Email: gdiconza@archerlaw.com
                                                      jkulback@archerlaw.com
                                                      lschildkraut@archerlaw.com

                                             Counsel to CohnReznick           Capital    Markets
                                             Securities, LLC




                                                6
  
Case
     18-19054-JNP   Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                              Document      Page 10 of 17


                                     EXHIBIT A
 215572595v1




  
Case 18-19054-JNP   Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                              Document      Page 11 of 17
Case 18-19054-JNP   Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                              Document      Page 12 of 17
Case 18-19054-JNP   Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                              Document      Page 13 of 17
Case 18-19054-JNP   Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19   Desc Main
                              Document      Page 14 of 17
  Case 18-19054-JNP           Doc 520      Filed 11/29/18 Entered 11/29/18 18:04:19                   Desc Main
                                         Document      Page 15 of 17


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

ARCHER & GREINER, P.C.
Gerard DiConza, Esq. (admitted pro hac vice)
Jerrold S. Kulback, Esq.
Lance A. Schildkraut, Esq.
630 Third Avenue
New York, NY 10017
Telephone: (212) 682-4940
Email: gdiconza@archerlaw.com
        jkulback@archerlaw.com
        lschildkraut@archerlaw.com
Counsel to CohnReznick Capital Markets Securities, LLC

In Re:                                                                Case No.: 18-19054 (JNP)

Garces Restaurant Group, Inc., d/b/a Garces Group, et al.,1           (Jointly Administered)

         Debtors.                                                     Chapter: 11

                                                                      Hon. Jerrold N. Poslusny Jr.

                                                                      Hearing Date and Time:
                                                                      December 20, 2018 at 2:00 p.m.

               ORDER GRANTING APPLICATION OF COHNREZNICK CAPITAL
                 MARKET SECURITIES LLC FOR INDEMNIFICATION AND
                          REIMBURSEMENT OF ITS COSTS

            The relief set forth on the following pages, numbered two (2) through three (3) is

   ORDERED.




   1
     The Debtors in these cases and the last four digits of their employee identification numbers are: GRGAC1, LLC
   d/b/a Amada (7047); GRGAC2, LLC d/b/a Village Whiskey (7079); GRGAC3, LLC d/b/a Distrito Cantina (7109);
   GRGAC4, LLC (0542); Garces Restaurant Group, Inc. d/b/a Garces Group (0697); Latin Valley 2130, LLC; La
   Casa Culinary, LLC d/b/a Amada Restaurant (4127); Garces Catering 300, LLC d/b/a Garces Catering (3791); Latin
   Quarter Concepts, LLC d/b/a Tinto d/b/a Village Whiskey (0067); UrbanFarm, LLC d/b/a JG Domestic (3014);
   GR300, LLC d/b/a Volver (0347); GRG2401, LLC (7222); GRGChubb1, LLC (8350); GRGKC1, LLC;
   GRGWildwood, LLC (9683); and GRGNY2, LLC (0475); GRGDC2, LLC d/b/a Latin Market (8878);
   GRGBookies, LLC (4779); and GRGAC5,LLC (9937).
Case 18-19054-JNP                  Doc 520        Filed 11/29/18 Entered 11/29/18 18:04:19                             Desc Main
                                                Document      Page 16 of 17
     Page               2
     Debtor:            Garces Restaurant Group, Inc., d/b/a Garces Group, et al.
     Case No.:          18-19054 (JNP)
     Caption:          ORDER GRANTING APPLICATION OF COHNREZNICK CAPITAL MARKET
                       SECURITIES LLC FOR INDEMNIFICATION AND REIMBURSEMENT OF ITS
                       COSTS



               THIS MATTER, having been presented to this Court upon the Application (the

     “Application”)2 of CohnReznick Capital Market Securities LLC (“CRC”) for Indemnification

     and Reimbursement of Its Costs; and the Court having jurisdiction to hear and determine this

     matter under 28 U.S.C. §§ 157 and 1334; and this matter being a core proceeding under 28

     U.S.C. § 157(b); and venue of these cases and this matter in this District being proper under 28

     U.S.C. §§ 1408 and 1409; and Court having reviewed the Application, and any responses

     thereto; and proper notice of the Application having been provided; and the relief requested by

     the Application being in the best interests of the Debtors' estates, their creditors, and all other

     parties in interest; and after due deliberation, and sufficient cause appearing; therefore,

               IT IS HEREBY ORDERED THAT:

               1.        The Application is granted.

               2.        The indemnification claim of CRC is approved and the Debtors are directed to

     immediately pay and reimburse CRC for the fees and costs of defending its Fee Application.

               3.        The Debtors are authorized to take any action necessary or appropriate to

     implement this Order and give effect to the relief granted herein.




 2
     Capitalized terms not defined in this Order shall have the meanings ascribed to those terms in the Application.
Case 18-19054-JNP       Doc 520     Filed 11/29/18 Entered 11/29/18 18:04:19           Desc Main
                                  Document      Page 17 of 17
 Page            3
 Debtor:         Garces Restaurant Group, Inc., d/b/a Garces Group, et al.
 Case No.:       18-19054 (JNP)
 Caption:       ORDER GRANTING APPLICATION OF COHNREZNICK CAPITAL MARKET
                SECURITIES LLC FOR INDEMNIFICATION AND REIMBURSEMENT OF ITS
                COSTS

           4.    The Court retains jurisdiction to hear and determine any matter arising from or

 related to the Application or this Order, including its interpretation, enforcement, or

 implementation.
 215573841v1
